Citation Nr: 1128044	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical disc disease prior to June 25, 2007.

2.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease and degenerative arthritis with spinal stenosis from June 25, 2007 forward.  

3.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

4.  Entitlement to a compensable initial rating gastroesophageal reflux disease (GERD) prior to June 25, 2007.

5.  Entitlement to a rating in excess of 10 percent for GERD from June 25, 2007 forward.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, and from September 1976 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this rating decision, in pertinent part, service connection was granted for hepatitis C with GERD, rated as 10 percent disabling, and for cervical disc disease, also rated as 10 percent disabling.  In an April 2009 rating decision, the RO separated the GERD disability from the hepatitis C and assigned it a separate 10 percent rating effective June 25, 2007.  The RO essentially indicated that a noncompensable rating for the GERD was in effect prior to that time.  In addition, the RO increased the disability rating for cervical disc disease to 20 percent effective June 25, 2007, and recharacterized that disability as cervical spine degenerative disc disease and degenerative arthritis with spinal stenosis.  In June 2008 and July 2009, the Board remanded this case.

In November 2010, the Veteran submitted a statement indicating that he has chronic respiratory problems as a result of his palate surgery.  He provided medical records along with this statement.  This matter is referred to the RO for appropriate action.

While the Veteran did not submit a waiver of RO consideration with the evidence he submitted in November 2010, remand to the RO for the issuance of a supplemental statement of the case is not necessary because these records pertain to respiratory problems and are not relevant to the claims currently on appeal before the Board.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to June 25, 2007, the Veteran had no more than slight limitation of motion of the cervical spine with no neurological manifestations.  

2.  From June 25, 2007, the Veteran exhibited limitation of motion of the cervical spine greater than 15 degrees but not greater than 30 degrees and mild incomplete paralysis of the left upper extremity.  

3.  The Veteran's hepatitis C has resulted in fatigue, but not malaise or anorexia; his hepatitis C does not require dietary restriction or continuous medication; he has not had incapacitating episodes having a total duration of at least two weeks.

4.  The Veteran's GERD has been productive of persistently recurrent epigastric distress with pyrosis and regurgitation during the entire appeal period, but has not caused dysphagia or substernal or arm or shoulder pain, and his GERD has not been productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Prior to June 25, 2007, the criteria for a disability rating higher than 10 percent for cervical disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002); § 4.71a, Diagnostic Code 5235-5242, 5243 (2010).

2.  From June 25, 2007, the criteria for disability rating higher than 20 percent for cervical spine degenerative disc disease and degenerative arthritis with spinal stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002); § 4.71a, Diagnostic Code 5235-5242, 5243 (2010).

3.  From June 25, 2007, the criteria for a separate 10 percent disability rating for C-7 radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8516 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2010).

5.  Prior to June 25, 2007, the criteria for an initial 10 percent disability rating for GERD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

6.  From June 25, 2007, the criteria for a disability rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  However, in this case, the notice post-dated the rating decision which granted service connection.  However, the RO letters, dated July 2003, March 2007, July 2008, August 2008, and August 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio.  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded several VA examinations, most recently in September 2009.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The RO/AMC has complied with the instructions in the Board's June 2008 and July 2009 remands, as the Veteran's treatment records were obtained and he was afforded appropriate VA examinations, as set forth above.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Increased Ratings 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Cervical Spine

The schedular criteria for rating the spine have been amended during the pendency of the Veteran's appeal.  

Service connection for cervical disc disease was established effective February 1, 2003.  Just prior to the grant of service connection, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Then, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected cervical spine disability under all pertinent criteria pertaining to ratings of the spine.

In January 2003, the Veteran was afforded a VA examination.  At that time, he related that he had muscular neck pain which flared up every few months and he would primarily wake with pain.  X-rays revealed questionable history of degenerative joint disease.  There was no radiation to the upper extremities.  Physical examination revealed that the Veteran could extent to 75 degrees, flex to 60 degrees, move laterally to 40 degrees, and rotate to 35 degrees.  There was no palpable tenderness throughout the neck at this time.  There were no neurological deficits to the upper extremity.  The diagnosis was muscular neck pain with an acute flare-up that could interfere with his occupation and daily activities.  

On June 25, 2007, the Veteran was afforded another VA examination.  He reported having increased pain and limitation to the movement of his neck.  He stated that he could hear crepitation and there was stiffness.  Pain was localized over the posterior aspect of the neck with a sharp burning pain at least 2-3 times per week which lasted minutes.  On a scale of 1-10 with 10 being worse, the pain was a 7-8.  There was some associated left arm pain radiating to the left hand.  The Veteran denied having weakness on the left side.  There was some numbness and pins and needles in the 4th and 5th digits.  The Veteran denied using medication.  Also, there had been no injections, physical therapy, or surgery.  The Veteran did not wear a neck brace.  It was noted that an October 2002 magnetic resonance imaging (MRI) revealed degenerative changes at multiple levels.  There was impingement of the cord in the midline and to the left of midline at C5-6.  This was secondary to degenerative change and minimal bulging disc material.  The impingement was more prominent to the left of midline.  There were no abnormal signal intensities identified within the cord although image degradation was present throughout this study.  There was foraminal stenosis at multiple levels, secondary to degenerative changes and disc space narrowing.  Physical examination revealed that the Veteran had well developed muscularity.  There was no evidence of atrophy or hypertrophy.  There was palpable tenderness along the paraspinal muscles as well as the spinous processes in the cervical area.  There was no gross deformity.  There was pain associated with range of motion with gravity against resistance with forward flexion being decreased from 0-20 degrees, extension 0-15 degrees, right and left lateral flexion 0-18 degrees, and right and left lateral rotation 0-35 degrees.  There was repetitive range of motion and no increased in pain.  There was no improvement in range of motion.  There was associated fatigue, weakness, and lack of endurance.  There was normal motor function an sensation in the upper extremities.  The diagnosis was degenerative changes of the C5-6 and C6-7 discs.  The C7-T1 disc space was obscured on the lateral view.  There was mild reversal of the cervical lordosis which might be due to positioning or muscular spasm.  The diagnosis was cervical spine with severe degenerative disc disease and degenerative arthritis with spinal stenosis.  

In September 2009, the Veteran was afforded a third VA examination.  At that time, he reported that he had progressive pain as well as radiating pain and numbness in the left forearm and 5th finger.  This was a constant occurrence.  During flare-ups, the Veteran indicated that he had pain at a level 5 for forward head bending  for 5 minutes at more and he would have to change the position of his head to decrease it.  Occasionally, he had stabbing pain which would shoot into his occiput with rotation of the head to the right.  There had not been any physical therapy, injections, medications, braces, or physician prescribed bedrest or incapacitation for his cervical spine disability.  Physical examination revealed that the neck was symmetric with no gross scoliosis nor exaggerated kyphosis or lordosis.  There were no palpable spasms or tenderness.  Deep tendon reflexes were +2/4 and equal bilaterally for biceps, brachioradialis.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was within normal limits and bilaterally equal.  Grip strength was +5/5.  There was normal and bilaterally equal sensation to pinprick and light touch, except with decreased pinprick to the left 5th finger.  Range of motion testing revealed forward flexion to 35, extension to 20, right and left lateral flexion to 20, and right and left lateral rotation to 50, all performed with discomfort.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability, except as was noted.  In addition, there was no additional limitation of motion after at least three repetitions, except as noted (none was noted).  Additional limitation during a flare-up could not be determined without resorting to speculation.  

X-rays revealed prominent degenerative changes at the C5-C7 discs with anterior hypertrophic spurring in the lower cervical spine.  There was little change from the 2007 x-ray.  The diagnosis was cervical spine degenerative joint disease and degenerative disc disease with left C-7 radiculopathy; mild to moderate functional limitation.  


Rating Criteria in Effect from February 1, 2003, to September 26, 2003

During the applicable time period, the former rating criteria were initially in effect and a 10 percent rating was assigned under Diagnostic Code 5290.  Under that code, a rating of 10 percent is warranted when limitation of the cervical spine is slight; 20 percent when the limitation of motion is moderate, and 30 percent when the limitation of motion is severe.  

The Veteran's January 2003 VA examination reflected that he had no more than slight limitation of motion of the cervical spine.  He could extend to 75 degrees, flex to 60 degrees, move laterally to 40 degrees, and rotate to 35 degrees.  There was no palpable tenderness throughout the neck at this time.  Thus, the assigned rating of 10 percent was appropriate, even when considering the Veteran's complaints of pain.  

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Neurological symptoms were not shown on VA examination in January 2003 and  there was no evidence of incapacitating episodes.  The Veteran reported that he had flare-ups of pain every few months, but there was no indication of bed rest prescribed by a physician.  The VA examiner specifically stated that no neurological deficits were shown in the upper extremities.  Therefore, a rating in excess of 10 percent was not warranted under DC 5293.  Nor was a separate rating warranted for any neurologic manifestations, as neurological evaluation was normal.

Ankylosis of the cervical spine in a favorable position warranted a 30 percent rating and an unfavorable position warrants a 40 percent rating.  38 C.F.R. Part 4, Diagnostic Code 5287.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, the evidence showed that the Veteran retained significant motion of the cervical spine.  Therefore, rating premised on ankylosis is not warranted.  

The most applicable code was Diagnostic Code 5290.  For the reasons stated above, a higher rating is not warranted under that code or any other.  Therefore, a rating in excess of 10 percent is not for assignment under the rating criteria in effect prior to September 26, 2003.  


Rating Criteria in Effect from September 26, 2003 forward

During this time period, the RO granted a rating of 20 percent for the cervical spine disability, recharacterized as cervical spine degenerative disc disease and degenerative arthritis with spinal stenosis, from June 25, 2007.

The next revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2004-2010).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 30 percent disability rating is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

Prior to June 25, 2007, there are medical records contained in the claims file, but they do not reflect cervical spine treatment.  On June 25, 2007, the Veteran was afforded a VA examination.  He was thereafter examined again in September 2009.  In viewing the findings on the examinations under the new criteria, overall he demonstrated limitation of motion warranting the currently assigned 20 percent rating, but not higher, even considering DeLuca based on the Veteran's ability to move his neck.  Forward flexion of the spine exceeded 15 degrees; therefore, a 30 percent rating is not warranted under DC 5235-5542.  The Veteran had forward flexion to 20 degrees in June 2007 with improvement to 35 degrees in September 2009.  The September 2009 examiner stated that there was no additional limitation of motion after at least three repetitions, except as noted.  These findings also do not show severe limitation of motion so as to warrant a higher rating under the old criteria, i.e., DC 5292.  

However, separate ratings for orthopedic and neurological impairment must be considered.  In this case, as noted, impairment was shown for orthopedic disability (limitation of motion) which would warrant a 20 percent rating.  Turning to neurological impairment, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

There are diagnostic codes which address neurological impairment affecting the left hand.  The Veteran has suffered neurological impairment of the left upper extremity due to the cervical disc disease.  It was noted on VA examination in September 2009 that the Veteran is right hand dominant, so his left hand is his minor hand.

Diagnostic Code 8515 provides the rating criteria for the median nerve.  Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  Complete paralysis is evaluated as 60 percent for the minor limb.  Severe incomplete paralysis warrants a 40 percent rating for the minor limb.  Moderate incomplete paralysis warrants a 20 percent rating for the minor limb.  Mild incomplete paralysis warrants a 10 percent rating for the minor limb.

Diagnostic Code 8516 provides the rating criteria for the ulnar nerve.  Complete paralysis of the ulnar nerve of the major upper extremity contemplates "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Complete paralysis is evaluated as 50 percent for the minor limb.  Severe incomplete paralysis warrants a 30 percent rating for the minor limb.  Moderate incomplete paralysis warrants a 20 percent rating for the minor limb.  Mild incomplete paralysis warrants a 10 percent rating for the minor limb.

When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In September 2009, the Veteran was diagnosed as having C-7 radiculopathy of the left upper extremity.  Review of the neurological findings shows mild impairment of the left hand due to the cervical spine disability.  The Board is mindful that on the last examination, the diagnosis was cervical spine degenerative joint disease and degenerative disc disease with left C-7 radiculopathy; mild to moderate functional limitation.  However, this description represented the overall impairment of the cervical spine, not just the C-7 radiculopathy.  In viewing the radiculopathy as a separate disability on its own, only mild impairment was shown.  Strength testing to gravity and resistance was within normal limits, grip strength was +5/5, and there was normal and bilaterally equal sensation to pinprick and light touch, except for decreased pinprick to the left 5th finger.  In rating mild impairment of the minor side, a 10 percent rating is warranted under Diagnostic Code 8516, but not higher.  Moderate incomplete paralysis was not shown.  Again, strength testing to gravity and resistance was within normal limits, grip strength was +5/5, and there was normal and bilaterally equal sensation to pinprick and light touch, except for decreased pinprick to the left 5th finger.    

Under the new criteria, as noted above, the Veteran has not had other neurological impairment due to the cervical spine disability, such as bowel or bladder dysfunction.  No neurological impairment was demonstrated in the right upper extremity.  So an additional rating on that basis may not be assigned.  Further, the effects of disc disease on each spinal segment are not clearly distinct, so each segment may not be rated individually.  Finally, the Veteran did not have "incapacitating episodes," per the definition in DC 5243.  Thus, a higher rating on that basis is not warranted.  

In sum, the Board finds that a rating in excess of 10 percent for limitation of motion of the cervical spine is not warranted prior to June 25, 2007, and that a rating in excess of 20 percent is not warranted for limitation of motion from June 25, 2007 forward.  However, a separate 10 percent rating is granted under DC 8516, effective from June 25, 2007, when the Veteran complained of numbness and pins and needles in the fourth and fifth digits of his left hand.  Neurological examination was normal at that time, with normal motor function, sensation to pinprick, dull, light touch, and vibratory sense.  However, the Board resolves doubt in the Veteran's favor and finds that a 10 percent rating for mild incomplete paralysis of the minor extremity is warranted from that time, but not earlier.  No neurological impairment was demonstrated prior to June 25, 2007.


Hepatitis C and GERD

In January 2003, the Veteran was afforded a VA examination.  It was noted that he had GERD, heartburn, and reflux which were controlled with diet.  It was also noted that the Veteran had hepatitis C which had been diagnosed in 1996.  He had undergone two separate Interferon treatments, the last one having just been completed.  His final prognosis was unknown at this time.  Physical examination revealed that the abdomen was soft without masses.  The liver and spleen were not palpable.  The diagnoses were hepatitis C as well as GERD which was controlled with diet.  

On June 25, 2007, the Veteran was afforded another VA examination.  At that time, he reported fatigue, but no nausea, vomiting, anorexia, or weakness.  There was some fullness over the liver area.  The examiner noted that the Veteran had recently gained weight.  The Veteran had not been treated for his hepatitis C nor had he required bedrest in the past 12 months.  He had a history of being treated with Interferon three times.  The Veteran was not taking medication, did not use enzymes, and was not following a particular diet.  With regard to GERD, the Veteran complained of having heartburn which was epigastric and substernal.  He also had some regurgitation of acid.  He was started on Prilosec and the regurgitation stopped.  He denied any nausea, vomiting, hematemesis, melena, or dysphasia.  He had decreased his caffeine use and had elevated the head of his bed.  There had not been any surgeries.  An upper gastrointestinal series showed a hiatal hernia.  An endoscopy revealed esophagitis.  The diagnoses were hepatitis C and GERD.

In September 2009, the Veteran was afforded a third VA examination.  At that time, it was noted that he had hepatitis C and had undergone three antiviral Interferon and Ribaviron treatments with response and then rebound of viral load.  The Veteran related that he had less stamina than he used to have even before his heart disease was diagnosed.  He reported being exhausted by mowing the lawn or even driving for two hours. Additionally, his liver felt heavy or weighted to him. There had been no weight changes or bedrest.  The last treatment was in 2001.  With regard to GERD, the Veteran indicated that he had been taking Nexium for 3-4 years with good control of his symptoms.  He had only occasional breakthrough of epigastric pain.  There was no regurgitation of food or liquid, dysphagia, nausea, vomiting, hematesis, or melena.  He had not had any dietary changes.  Physical examination revealed that the abdomen was soft with normal bowel sounds without palpable tenderness, masses, or organomegaly.  There were no inguinal masses, hernias, or muscle wall abnormality.  The diagnoses were chronic hepatitis with minimal functional limitation, and hiatal hernia with GERD with medical therapy and no functional limitation.  

For purposes of evaluating disabilities pursuant to 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Further, in rating digestive system disorders, ratings under diagnostic Codes 7301 to 7329 inclusive will not be combined with each other.  However, hepatitis C is rated under Diagnostic Code 7354 while GERD is rated by analogy to hiatal hernia (which the Veteran also has) under Diagnostic Code 7346.  Thus, there is no prohibition on separate ratings.  

Hepatitis C

Under Diagnostic Code 7354, a non-compensable rating is warranted when hepatitis C is diagnosed, and no symptoms are present.  A 10 percent disability rating is assigned for hepatitis C with symptomatology of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.

A 20 percent disability rating is warranted for symptomatology of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent disability rating is warranted with symptomatology of serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  See 38 C.F.R. § 4.114.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.

In this case, the Veteran has been properly assigned a 10 percent disability rating his hepatitis C.  He has undergone Interferon treatments in the past.  He has reported having fatigue as a symptom, but he does not have malaise or anorexia.  His hepatitis C does not require dietary restriction or continuous medication; he has not had incapacitating episodes having a total duration of at least two weeks.  Accordingly, a rating in excess of 10 percent is not warranted.  

GERD

Under the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Although the Veteran was assigned a noncompensable rating prior to June 25, 2007, the Board finds that a 10 percent rating, but no higher, is warranted for the entire appeal period.  The Veteran has consistently had persistently recurrent epigastric distress with pyrosis and regurgitation.  Prior to the June 2007 examination, the Veteran controlled the symptoms with diet.  As of the June 2007 examination, he began using medication.  In any event, he had the same symptoms, he just controlled them in different manners.  However, a higher rating is not warranted as he did not also have dysphagia or substernal or arm or shoulder pain, productive of considerable impairment of health.  On his last examination, it was noted that he actually had no functional impairment.  

Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the entire appeal period.  


Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating higher than 10 percent for cervical disc disease prior to June 25, 2007, and a rating higher than 20 percent from June 25, 2007; however, the evidence supports a separate 10 percent rating for neurological impairment of the left hand from June 25, 2007 forward.  In addition, a preponderance of the evidence is against an initial evaluation in excess of 10 percent for hepatitis C.  Prior to June 25, 2007, the evidence supports a 10 percent rating for GERD but from June 25, 2007, a preponderance of the evidence is against a rating in excess of 10 percent for GERD.

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's cervical spine disorder, Hepatitis, and GERD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Prior to June 25, 2007, a disability rating higher than 10 percent for cervical disc disease (limitation of motion) is denied.  

From June 25, 2007, forward, a disability rating higher than 20 percent for cervical disc disease (limitation of motion) is denied.  

From June 25, 2007, forward, a separate rating of 10 percent is granted under Diagnostic Code 8516 for neurological impairment of the left upper extremity 
(C-7 radiculopathy), subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for hepatitis C is denied.

Prior to June 25, 2007, an initial 10 percent rating for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.

From June 25, 2007, a disability rating in excess of 10 percent for GERD is denied.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


